                Case 20-12522-JTD        Doc 2986        Filed 06/24/21   Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                     )
In re:                                               )     Chapter 11
                                                     )
MALLINCKRODT PLC, et al.,                            )     Case No. 20-12522 (JTD)
                                                     )
                         Debtors.                    )     (Jointly Administered)
                                                     )

                                      NOTICE OF SERVICE

           Please take notice that on June 23, 2021, on behalf of the Ad Hoc Consortium of Equity

Holders of Mallinckrodt plc, a copy of the Requests for the Production of Documents, was

caused to be served via email upon the following counsel of record for the Debtors:

Mark D. Collins, Esq.                               George A. Davis, Esq.
Michael J. Merchant, Esq.                           George Klidonas, Esq.
Amanda R. Steele, Esq.                              Andrew Sorkin, Esq.
Brendan J. Schlauch, Esq.                           Anupama Yerramalli, Esq.
RICHARDS, LAYTON & FINGER, P.A.                     LATHAM & WATKINS LLP
One Rodney Square                                   1271 Avenue of the Americas
920 N. King Street                                  New York, New York 10020
Wilmington, Delaware 19801                          george.davis@lw.com
collins@rlf.com                                     george.klidonas@lw.com
merchant@rlf.com                                    andrew.sorkin@lw.com
steele@rlf.com                                      anu.yerramalli@lw.com
schlauch@rlf.com

Jeffrey E. Bjork, Esq.                              Jason B. Gott, Esq.
LATHAM & WATKINS LLP                                LATHAM & WATKINS LLP
355 South Grand Avenue, Suite 100                   330 North Wabash Avenue, Suite 2800
Los Angeles, California 90071                       Chicago, Illinois 60611
jeff.bjork@lw.com                                   jason.gott@lw.com




14776926
           Case 20-12522-JTD   Doc 2986   Filed 06/24/21   Page 2 of 2


Date: June 24, 2021                   BENESCH FRIEDLANDER COPLAN &
      Wilmington, DE                  ARONOFF LLP

                                       /s/ John C. Gentile
                                      Jennifer R. Hoover (DE #5111)
                                      John C. Gentile (DE # 6159)
                                      1313 N. Market St., Suite 1201
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 442-7010
                                      Facsimile: (302) 442-7012
                                      E-mail: jhoover@beneschlaw.com
                                              jgentile@beneschlaw.com

                                      Counsel to the Ad Hoc Consortium of Equity
                                      Holders of Mallinckrodt plc




                                     2
